Title: To James Madison from Enoch Reynolds, 8 February 1820
From: Reynolds, Enoch
To: Madison, James


                
                    Sir.
                    Washington City 8th. Feby. 1820.
                
                In the summer of 1816, you did me the honor to subscribe for two copies of the splendid edition of the Declaration of Independence, then in hand, and now published by Mr. John Binns’ of Philada.
                The copies are now received by me, for the subscribers which I obtained, at ten dollars each.
                
                I have also received some in elegant frames, the prices of which including the prints and glass complete are $29. or $27.50—accordingly as they are ornamented. I will thank you to inform me whether you will receive them with, or without the frames, and to whom I shall deliver them for you. I have the honor to be most respectfully Sir Your very obedt. Servt
                
                    Enoch Reynolds
                
            